DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10, and 19, the applicant claims “a weight coefficient that is a coefficient correlated with a likelihood of the driving route candidate being selected as an actual driving route”. It is not clear to the examiner how said correlation with a likelihood is performed. The basis and criteria to define “likelihood” and to set up said correlation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, said limitation will be interpreted in view of claims 2 and 11 that define said relationship between the correlation and the likelihood.
With respect to claims 1, 10, and 19, the applicant claims “a time-cost conversion rate that is a cost that the mobile user is presumed to be able to pay for travel per unit time”. It is not clear to the examiner how the presumption could be calculated or identified. The metes and bounds of the claims limitation are vague and ill-defined rendering the claims indefinite. According to the examiner’s best knowledge, the claims limitation will be interpreted in view of claims 5 and 14.
With respect to claims 1, 10, and 19, the applicant claims “a weight application rate that is a rate of application of the weight coefficients to the mobile user and is set based on a selection tendency of the mobile user”. It is not clear to the examiner how to calculate or determine said selection tendency of the user in order to set said weight application rate. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated in view of claims 7 and 16.
The terms “large and small” in claims 3 and 12 are relative terms which renders the claim indefinite. The terms “large and small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to claims 4 and 13, the applicant claims “time-cost conversion rates of a plurality of users”. It is not clear to the examiner if said time-cost conversion rates recited in said claims is the same as the time-cost conversion rate recited in claims 1 and 10. In claims 1 and 10, the time-cost conversion rate is part of the route score whereas the time-cost conversion rate of claims 4 and 13 is used in calculating the travel cost. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite.
The terms “large, larger, and small” in claims 7 and 16 are relative terms which renders the claim indefinite. The terms “large and small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 10 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 19 recite acquiring an origin and destination, extracting a plurality of route candidates from the origin to the destination, acquiring a route score for each of the plurality of routes wherein the score includes a travel cost and a weight coefficient, acquiring a user score including a time cost conversion rate and a weight application rate, based on the respective route scores and the user score, converting the travel cost of each of the routes into a corresponding cost by reflection of the time cost conversation rate and the weight application rate, and determining a recommendation order of the plurality of routes based on the corresponding costs of the plurality of driving routes.
The recited limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing apparatus and a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing apparatus and a computer” language, the recited steps in the context of this claim encompasses the user mentally acquiring a plurality of driving route candidates, acquiring a route score for each of the plurality of routes wherein the score includes a travel cost and a weight coefficient, acquiring a user score including a time cost conversion rate and a weight application rate, based on the respective route scores and the user score, converting the travel cost of each of the routes into a corresponding cost by reflection of the time cost conversation rate and the weight application rate, and determining a recommendation order of the plurality of routes based on the corresponding costs of the plurality of driving routes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite one additional element, “a processing apparatus and a computer” to perform the recited steps. The processing apparatus and the computer in the recited steps above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claims recite acquire an origin and a destination. The examiner submits that this limitation is insignificant extra-solution activities that merely use a computer to perform the process. In particular, the acquiring an origin and a destination is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer. Accordingly, said additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing apparatus and a computer to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation  of “acquiring an origin and a destination” is  well-understood, routine, and conventional activities as recited in the background of the current application (Paragraph 0003). MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Accordingly, the claims are not patent eligible.
Dependent claims 2-9 and 11-18 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-9 and 11-18 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1 and 10. Therefore, Claims 1-19 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwarzmann US 2008/0010006 A1 discloses  trip routing incorporating configurable constraints in the selection and evaluation of routes.
McDonald et al US 2006/0053110 A1 discloses methods, systems and programs for estimating exposure to outdoor advertising are provided. In certain embodiments, exposure data is produced based on respondent data and traffic data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/           Primary Examiner, Art Unit 3669